Citation Nr: 1707203	
Decision Date: 03/09/17    Archive Date: 03/17/17

DOCKET NO.  12-03 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to a disability rating in excess of 20 percent for service-connected degenerative disc disease of the lumbar spine with intervertebral disc syndrome.

2. Entitlement to an initial disability rating in excess of 10 percent for chondromalacia with arthritis of the left knee.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1970 to November 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In an increased rating claim, when the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2016).  When a claimant asserts that the severity of a disability has increased since the most recent VA examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (Apr. 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400, 402-403 (1997).

In this case, the Veteran's lumbar spine and left knee disabilities were most recently evaluated in March 2010, nearly seven years ago.  Moreover, the Veteran's representative stated that the Veteran's disabilities had worsened in a February 2017 appellate brief.  Because worsening of both disabilities has been asserted, a new VA examination is appropriate to evaluate the present state of the Veteran's lumbar spine and left knee disabilities.  

Moreover, in a recent decision issued since the most recent examinations, the Court of Appeals for Veterans Claims determined that, under 38 C.F.R. § 4.59, VA examinations must include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158 (2016).  As the last VA Examination did not address this part of the regulation, new examinations are warranted on this basis as well. 

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination of his degenerative disc disease of the lumbar spine.  The complete record should be made available to the examiner selected to conduct the examination.

The examiner should conduct a thorough examination of the Veteran's lumbar spine, to include any diagnostic testing or imaging deemed necessary.  The examiner should then provide a detailed description of the Veteran's disability, to include ranges of motion in degrees; whether the Veteran's spine disability is manifested by ankylosis; whether muscle spasm, guarding or localized tenderness result in abnormal gait or spinal contour; and whether the Veteran presently has intervertebral disc syndrome, and if so the number and duration of incapacitating episodes in the prior 12 months.  

Ranges of motion should be reported in both active and passive motion, as well as weight bearing and non-weight bearing motion.  Any additional loss of motion due to pain, weakness, fatigability, or incoordination should be expressed in additional degrees of motion lost.  Any associated neurological abnormalities should be noted and described in terms of severity.  

2. Schedule the Veteran for a new VA examination of his left knee chondromalacia with arthritis.  The complete record should be made available to the examiner selected to conduct the examination.

The examiner should conduct a thorough examination of the Veteran's left knee to include any diagnostic testing or imaging deemed necessary.  The examiner should identify any ankylosis; recurrent subluxation or lateral instability; issues with the semilunar cartilage, to include removal or dislocation; limitation of extension and flexion in degrees; or impairment of the tibia and fibula.  

Ranges of motion should be reported in both active and passive motion, as well as weight bearing and non-weight bearing motion.  Any additional loss of motion due to pain, weakness, fatigability, or incoordination should be expressed in additional degrees of motion lost.  

3. Thereafter, readjudicate the claims on appeal in light of all evidence of record.  If any benefit sought on appeal is denied or not granted in full, issue the Veteran and his representative a supplemental statement of the case and afford adequate time to respond before returning the matter to the Board for further appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
B. T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




